DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the charging phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “a charging phase.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0182104 by Kim et al. (“Kim”) in view of U.S. Patent 3142822 to Martin (“Martin”).

In regard to claim 1, Kim discloses:
1. Computing circuitry comprising: See Kim, Figs. 4 and 5, depicting computing circuitry.
a plurality of current generators, each current generator being configured to generate a defined current based on a respective input data value; See Kim, Fig. 3, element 110, depicting current generators. Also see Fig. 4 and ¶ 0069, e.g. “the processing unit 240 controls the current source 210 to apply the input current pulses is(t).”
a memory array configured to, in use, receive the defined current from each of the current generators at a respective signal line, wherein the memory array comprises at least one set of programmable-resistance memory cells, wherein a set of programmable- resistance memory cells comprises a memory cell associated with each signal line that, in use, can be connected between the relevant signal line and a reference voltage so as to generate a voltage on the signal line; See Kim, ¶ 0069, e.g. “Consequently, the reference resistance value is written in the selected memristor in the state in which the resistance value of the selected memristor equals to the reference resistance value according to the selected node of the reference resistor array 220.”
Kim does not expressly disclose: an adder module coupled to each of said signal lines to generate a voltage at an output node based on the sum of the voltages on each of the signal lines. However, this is taught by Martin. See Martin, Fig. 1, depicting an adder coupling a signal line to an output node. Also see col. 3, lines 23-28, e.g. “However, by proper choice of the R-C time constant and the impedance of the circuit connected to the output terminal 5, the condition can be had where the charge accumulated at any instant (providing for an initial warm-up period for the apparatus) will be the summation of only a predetermined number of stored signals.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s signal lines with Martin’s adder in order to provide signal summation circuitry providing simple switching and storing of input data while reducing bulk and weight as suggested by Martin (see Martin, col. 1, lines 15-22).

In regard to claim 2, Kim discloses:
2. Computing circuitry as claimed in claim 1 wherein the memory array comprises a plurality of sets of programmable-resistance memory cells that can be individually selected to receive the defined currents from the current generators. See Kim, Figs. 3 and 4 and ¶ 0029, e.g. “The write-in processing unit 240 may comprise switch arrays s1 and S4 configured to select any one of the memristors of the memristor array 230.”

In regard to claim 3, Kim discloses:
3. Computing circuitry as claimed in claim 2 wherein the computing circuitry is configured to operate in a sequence of computing operations to generate the voltage at the output node, wherein a different set of programmable-resistance memory cells is selected from one operation to the next. See Kim, Figs. 3 and 4 and ¶ 0029, e.g. “sample and hold circuits (S/H) configured to sample and hold the difference voltages of between the selected reference node of the resistor array 220 and the selected memristor of the memristor array 230, being synchronized to clock pulses.”

In regard to claim 4, Kim discloses:
4. Computing circuitry as claimed in claim 2 wherein each programmable-resistance memory cell is connected to its associated signal line via a cell select switch. See Kim, Figs. 3 and 4 and ¶ 0029, e.g. “The write-in processing unit 240 may comprise switch arrays s1 and S4 configured to select any one of the memristors of the memristor array 230.”

In regard to claim 5, Kim discloses:
5. Computing circuitry as claimed in claim 1 wherein each programmable-resistance memory cell comprises at least one memristor. See Kim, Figs. 3 and 4 and ¶ 0029, e.g. “The write-in processing unit 240 may comprise switch arrays s1 and S4 configured to select any one of the memristors of the memristor array 230.”

In regard to claim 6, Kim discloses:
6. Computing circuitry as claimed in claim 5 wherein each programmable-resistance memory cell comprises a plurality of memristors that can be individually programmed to different resistances. See Kim, ¶ 0028, e.g. “adjusting the resistance of the memristor so that the resistance value at the selected node of reference resistor array is written in the selected memristor.”

In regard to claim 8, Kim and Martin also teach:
8. Computing circuitry as claimed in claim 1 wherein the adder module comprises a plurality of capacitors, wherein a first plate of each capacitor can be connected to a respective signal line via an input switch, the first plate of each capacitor can be connected to the output node via an output switch and a second plate of each capacitor is coupled to the reference voltage. See Martin, Fig. 1, depicting an adder coupling a signal line to input switched capacitors and output switches to an output node.

In regard to claim 9, Kim and Martin also teach:
9. Computing circuitry as claimed in claim 8 wherein the adder module is operable in: 
a charging phase, with the input switch for each capacitor closed and the output switch for each capacitor open so to charge each capacitor based on the voltage of the relevant signal line; and See Martin, col. 2, lines 17-22, e.g. “signals applied to input terminal 4 may be sequentially stored in capacitors Cl, C2, C3, C4 and so forth through C720, provided the respective input switches Al, A2, A3, A4 through A720 are sequentially closed, and the respective output switches Dl, D2, D3, D4, through D720 are open.”
a sharing phase, with the input switch for each capacitor open and the output switch for each capacitor closed to share charge between the capacitors. See Martin, col. 2, lines 22-26, e.g. “Furthermore, with an input switch open and the respective output switch closed, the stored signals may be delivered at the output terminal 5 due to the discharge of the storage capacitor associated with that particular shunt line.”

In regard to claim 17, Kim also teaches:
17. Computing circuitry as claimed in claim 1 implemented as at least part of an artificial neural network. See Kim, ¶ 0111-0113, e.g. “artificial neural networks.”

In regard to claim 18, Kim also discloses:
18. An artificial neural network apparatus comprising computing circuitry as claimed in claim 1. See Kim, Figs. 4 and 5, depicting an apparatus having computing circuitry. All further limitations have been addressed in the above rejection of claim 1.

In regard to claim 19, Kim also discloses:
19. An electronic device comprising computing circuitry as claimed in claim 1. See Kim, Figs. 4 and 5, depicting a device having computing circuitry. All further limitations have been addressed in the above rejection of claim 1.

In regard to claim 20, Kim also discloses:
20. An electronic device as claimed in claim 19 wherein the electronic device is at least one of: a battery powered device; a portable device; a communications device; a smartphone; a computing device; a laptop, notebook or tablet computing device; a wearable device; a smartwatch; a voice controlled or activated device; a smart speaker; a domestic appliance. See Kim, Figs. 4 and 5, depicting a device having computing circuitry. Note that a computing device can be reasonably broadly interpreted according to the Kim’s computing circuitry.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Martin as applied above, and further in view of U.S. Patent Application Publication 20140177322 by Kwon (“Kwon”).

In regard to claim 7, Kim in view of Martin does not expressly teach:
7. Computing circuitry as claimed in claim 5 wherein at least some programmable-resistance memory cells are programmable to any of at least 32 different resistance values. However, this is taught by Kwon. See Kwon, Fig. 5 and ¶ 0074, e.g. “Referring to FIG. 5, the semiconductor memory apparatus may determine resistance state distribution of the memory cells 12 through digital code values of 5 bits, and group the memory cells 12 based on the resistance state distribution.” Note that 5 bits provides for 32 values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s resistance with Kwon’s 32 values in order to utilize statistical analysis as suggested by Kwon (see ¶ 0076).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Martin as applied above, and further in view of U.S. Patent Application Publication 2003/0038669 by Zhang (“Zhang”).

In regard to claim 10, Kim in view of Martin does not expressly teach:
10. Computing circuitry as claimed in claim 9 wherein the adder module is one of two adder modules and wherein the computing circuitry is configured to operate one of the two adder modules in the charging phase whilst the other of the two adder modules is operating in the sharing phase. However, this is taught by Zhang. See Zhang, ¶ 0004, e.g. “charge pump circuits can be configured for single phase regulation, with a single charge pump capacitor used to charge current during one phase of operation and discharge current during another phase of operation, or for dual phase regulation, in which two charge pump capacitors are configured to operate during both phases of operation, i.e., one of the capacitors is charging current and the other capacitor is discharging current during each phase of operation.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Martin’s adder module with Zhang’s dual channel arrangement in order to operate during both phases of operation as suggested by Zhang.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Martin as applied above, and further in view of U.S. Patent Application Publication 20100066465 by Huang (“Huang”).

In regard to claim 11, Kim in view of Martin does not expressly teach:
11. Computing circuitry as claimed in claim 1 wherein the adder module comprises: a plurality of transistors, each transistor being connected in parallel between the output node and the reference voltage, wherein a gate control signal for each transistor is derived from a respective signal line, and a capacitor connected between a voltage rail and the output node. However, this is taught by Huang. See Huang, Fig. 2A, depicting the use of transistors as switches for capacitive charging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Martin’s switches with Huang’s transistors in order to control charging and discharging of a capacitive circuit as suggested by Huang (see ¶ 0035).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Martin as applied above, and further in view of U.S. Patent 6,252,534 to Timko (“Timko”).

In regard to claim 12, Kim in view of Martin does not expressly teach:
12. Computing circuitry as claimed in claim 1 wherein each current generator comprise a current-digital-to-analogue converter for generating the defined current with a magnitude that depends on its input data value. However, this is taught by Timko. See Timko, Fig. 2, element 10 and col. 3, lines 21-29, e.g. “Current is provided by each current DAC to/from the n-bit modified string DAC to raise or lower the voltage level at each tap within the n-bit modified string DAC. The level of current provided depends on the m LSBs.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s current source with Timko’s current DAC in order to control output voltage using current as suggested by Timko (see col. 3, lines 21-29).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Martin as applied above, and further in view of U.S. Patent Application Publication 20120146546 by Hu et al. (“Hu”).

In regard to claim 13, Kim in view of Martin does not expressly teach:
13. Computing circuitry as claimed in claim 1 wherein each current generator comprise a time-encoding current generator for generating a defined current with a first magnitude for a proportion of a cycle period defined by the input data value and with a second magnitude for a remainder of the cycle period so that the average current over the cycle period depends on the input data value. However, this is taught by Hu. See Hu, ¶ 0035, e.g. “Namely, during the turn-on time of the switch, the current flows through the string(s) connected to the switch, whereas during the turn-off time of the switch, the current through the string(s) is zero and the magnetic core of the transformer is reset. Because of the switching, the average current through the kth LED string is IAVE(k)=ikD, where ik is the current amplitude of kth LED string (k=1, 2, . . . , n), and D=TON/T is the duty cycle, TON is the turn-on time of switches, and T is the switching period of the switch, respectively. Since the brightness of the LEDs is directly related to the average driving current, the brightness of the LEDs can be varied by varying duty cycle D. Therefore, another function of the switch is to provide pulse-width-modulated (PWM) dimming.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s current generator with Hu’s modulated signal in order to control the current of a circuit as suggested by Hu.

In regard to claim 14, Kim in view of Martin and Hu also teaches:
14. Computing circuitry as claimed in claim 13 wherein the second magnitude is zero. See Hu, ¶ 0035, e.g. “during the turn-off time of the switch, the current through the string(s) is zero.”

In regard to claim 15, Kim in view of Martin also teaches:
15. Computing circuitry as claimed in claim 13, wherein, in [a ] charging phase of the adder module, the capacitor is connected to the respective signal line via a resistance and See Martin, Fig. 1, depicting resistors connected to the signal line. Also see Martin, col. 2, lines 17-22, describing capacitor charging. Martin does not expressly disclose: wherein the charging phase has a duration equal to one or more cycle periods of the time-encoding current generator. However, Hu teaches that current is supplied during a cycle period. See Hu, ¶ 0035, e.g. “during the turn-on time of the switch, the current flows through the string(s) connected to the switch.” It should be noted that charging only occurs while current is flowing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Martin’s charging phase with Hu’s duty cycle in order to control the current of a circuit as suggested by Hu.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Martin as applied above, and further in view of U.S. Patent Application Publication 2019/0122102 by Leobandung (“Leobandung”).

In regard to claim 16, Kim also discloses:
16. Computing circuitry as claimed in claim 1 comprising read-out circuity configured to sample the voltage at the output node, … See Kim, Fig. 5 and ¶ 0089, e.g. “Our memristor read-out/restoration circuit is used to read the content of the memristor by applying an appropriate interrogating current or voltage.”
Kim does not expressly disclose: wherein the read-out circuity comprises a digital to analogue converter. However, this is taught by Leobandung. See Leobandung, Fig. 3 and ¶ 0037, e.g. “The coupling of outputs 340-1 through 340-5 to DAC device 350 provides an analog voltage level to the gate (G1) of read-out transistor (T1) 360.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s output node with Leobandung’s DAC in order to provide an analog voltage to a read-out device as suggested by Leobandung.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/             Primary Examiner, Art Unit 2121